FARMER, Judge.
We reverse this summary judgment because we find genuine and material issues for resolution by the trier of fact. The owner of the property to be forfeited testified in the criminal trial and was convicted by a jury verdict of the underlying crime. The parties to the civil forfeiture action agreed that the court could take judicial notice of the testimony in the criminal case. The civil case was then transferred to the judge who had presided over the criminal trial. He took judicial notice of the criminal testimony and granted the Town of Palm Beach’s motion for summary judgment. We conclude that the court could not have done so without an impermissible weighing of conflicting evidence. Summary judgment was not designed for weighing conflicts.
REVERSED.
GUNTHER, J., and DOWNEY, JAMES C., Senior Judge, concur.